DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 19, 2020 is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on August 31, 2022 is acknowledged.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 31, 2022.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is 154 words in length when the abstract should be within the range of 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities: “comprising the steps of” should read --comprising the steps of:-- for consistency with the use of semi-colons to separate the individual steps in the body of the claim.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “comprises the steps of” should read --comprises the steps of:--.  Appropriate correction is required.
Claims 2 & 6 are objected to because of the following informalities: “(101c)” in claim 2 and “(100)” in claim 6. There are only these two reference numbers present in the claims, so the two reference numbers should be deleted from claim consistency. Appropriate correction is required.
Claims 2-8 are objected to because of the following informalities: “A method…” should read --The method…--. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “plurality of pulse waves” should read --a plurality of pulse waves--. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “the pressure in capillary” should read --a pressure in capillary--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “said period consists of an increase in applied pressure and a resting phase”; however, it is unclear how the period can only “consist of” an increase and a rest phase, when there appears to be a decrease in applied pressure phase (see Fig. 4 21b). The examiner notes that the limitation should read --said period comprises an increase in applied pressure and a resting phase-- or --said period consists of an increase in applied pressure, a decrease in applied pressure, and a resting phase-- to correctly set forth the relationship.
Claim 7 recites the limitation “said blood pulse wave” in line 3. There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the limitation should read --said pulse wave-- for the purposes of examination.
Claim 8 recites the limitation “the blood pulse wave” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the limitation should read --the pulse wave-- for the purposes of examination. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yang et al. (WIPO Publication 2016/193423 A1 – cited by applicant), hereinafter Yang.
Regarding Claim 1, Yang teaches “A method for determining at least one parameter related to the microcirculation function of a person” (see abstract; Fig. 5); “a) determining an arrival time (AT) of a pulse wave” (pg. 11 ¶5 ECG and PPG determine arrival time based on r-peak from ECG and subsequent pulse of PPG sensor Figs. 5, 8, & 10; pg. 13 ¶1 PPG sensor at thumb without pressure Fig. 6; pg. 14 ¶2 & 3 arrival time determined before pressure applied Fig. 9b) “wherein the AT is the time between the onset of an activity of the heart that produces said pulse wave” (pg. 11 ¶5 starts with blood flow from the heart, R-peak of ECG; Figs. 5 & 8) “and the arrival of said pulse wave in a location at a microvasculature in a part of the body of said person” (pg. 11 ¶5 subsequent pulse detected by PPG sensor at finger or ankle; Figs. 5 & 8); “b) varying an applied pressure (P)” (pg.13 ¶1 pressure cuff on leg with 80mmHg Fig. 6; pg. 13 ¶2 pressure cuff on leg with pressures of 80 and 100 mmHg Fig. 7; pg. 14 ¶2 no pressure applied, then 80mmHg applied, then no pressure applied Figs. 9a-9d) “on said part of the body over time” (pg. 13 ¶1 pressure applied on the upper leg with PPG sensor on ankle, pg. 13 ¶2 pressure applied on the upper leg with PPG sensor on ankle, pg. 14 ¶2 pressure applied on the upper leg with PPG sensor on ankle) “wherein the applied pressure (P) compresses at least tissue surrounding the location at the microvasculature in the part of the body” (pg. 13 ¶1 pressure applied on the upper leg with PPG sensor on ankle, pg. 13 ¶2 pressure applied on the upper leg with PPG sensor on ankle, pg. 14 ¶2 pressure applied on the upper leg with PPG sensor on ankle); “and determining said AT as a function of applied pressure and time” (pg. 13 ¶1 arrival time at thumb (without pressure) and on ankle (with pressure) Fig.6; pg. 14 ¶2 & 3 arrival time with ECG and PPG setup, before, during and after application of pressure Figs. 9a-9d); “c) determining said at least one parameter related to the microcirculation function” (pg.5 ¶7 & pg. 12 ¶2 difference between arrival time at thumb vs at ankle) “based on said determination of AT and said AT as a function of applied pressure and time in steps a) and b)” (pg. 13 ¶1 the thumb has no pressure applied and corresponds to step a), the ankle has pressure applied and corresponds to step b)).
Regarding Claim 2, Yang teaches the method of claim 1 as stated above. Yang teaches “step a) comprises the steps of a1) acquiring information about the onset of an activity of the heart that produces a pulse wave in said person as a function of time” (pg. 11 ¶5 starts with blood flow from the heart, R-peak of ECG; Figs. 5 & 8, data taken over time); “a2) acquiring information about the arrival of said pulse wave in the location at the microvasculature in the part of the body as a function of time during step a1)” (pg. 11 ¶5 subsequent pulse detected by PPG sensor at finger or ankle; Figs. 5 & 8, data taken over time) “a3) determining (101 c) the AT from the information from step a1) and a2)” (pg. 11 ¶5 ECG and PPG determine arrival time based on r-peak from ECG and subsequent pulse of PPG sensor; Figs. 5, 8, & 10).
Regarding Claim 3, Yang teaches the method of claim 1 as stated above. Yang teaches “step b) comprises applying external pressure for at least one period” (pg. 14 ¶2 period corresponds to when 80mmHg applied, and when the pressure is removed; Fig. 9a); “wherein said period consists of an increase in applied pressure” (pg.14 ¶2 80mmHg applied; Fig. 9c) “and a resting phase” (pg.14 ¶2 time after the 80mmHg is applied; Fig. 9d).
Regarding Claim 4, Yang teaches the method of claim 1 as stated above. Yang teaches “step b) comprises applying external pressure over a time course during which plurality of pulse waves arrives at said part of the body” (pg.13 ¶1 pressure cuff on leg with 80mmHg Fig. 6; pg. 13 ¶2 pressure cuff on leg with pressures of 80 and 100 mmHg Fig. 7; pg. 14 ¶2 no pressure applied, then 80mmHg applied, then no pressure applied Figs. 9a-9d). Each of the figures references shows a plurality of pulse waves over time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above. 
Regarding Claim 7, Yang teaches the method of claim 1 as stated above. Yang teaches a graph of arrival time values that correspond to the PPG sensor raw data (see Fig. 10). Yang does not directly teach “wherein step c) comprises determining the pressure in capillary (Pcap) and wherein Pcap is the applied pressure in the part of the body at which the arrival time of said blood pulse wave is highest”. However, one may readily recognize the relationship between portions of the graph, particularly peak and valley positions, and corresponding parameters of timing, applied pressure, etc. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the highest arrival time and other parameters corresponding with that reading because this provides the medical practitioner with information regarding the subject that is readily available from the data, and thus it is obvious to try with a reasonable expectation of success. 
Allowable Subject Matter
Applicant cites several references related to determination of circulatory parameters of a subject. Of particular relevance, Parfyonov et al. (US Patent Publication 2010/0298717) teaches testing PPG signal readout through different pressure applied to vasculature. CHO (US Patent Publication 2011/0152699) teaches applying pressure while measuring pulse transit time and determining pulse wave velocity and Young’s modulus of the artery from data gathered. Wu et al. (“Assessment of Vascular Health With Photoplethysmographic Waveforms From the Fingertip”) teaches testing PPG signal readout through different pressure applied to vasculature. However, while these relate to assessment of endothelial function, they do not perform a measurement including average pulse transit time from arteries to capillaries, pulse wave transit time overshoot, or a dynamical response time constant. Additionally, Panula et al. (US Patent Publication 2022/0061687) teaches a system incorporating a pressure cuff and PPG sensor (see [0046]; Fig. 3 pressing device 305, PPG sensor 301); and Nitzan et al. (“Effects of External Pressure on Arteries Distal to the Cuff During Sphygmomanometry” IEEE 52, 6, published 2005) teaches analyzing PPG signals from an occluded arm to an unoccluded arm and determining a time different (see Fig. 1). However, none of the prior art teaches or suggests determining a parameter related to microcirculation function by: a) computing an average pulse transit time Part-cap calculated from an average arrival time at a max capillary pressure minus average arrival time with no applied pressure; b) a pulse wave transit time overshoot calculated from max arrival time while decreasing pressure minus the average arrival time when there is no pressure applied; or c) a dynamical response time constant by fitting an exponential decay function to the arrival time during the decrease of pressure, in combination with the other claimed steps.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
The reference Panula et al. (US Patent Publication 2022/0061687) is cited but not relied upon. This reference is relevant because it teaches a system incorporating a pressure cuff and PPG sensor (see [0046]; Fig. 3 pressing device 305, PPG sensor 301).
The reference Nitzan et al. (“Effects of External Pressure on Arteries Distal to the Cuff During Sphygmomanometry” IEEE 52, 6, published 2005) is cited but not relied upon. This reference is relevant because it teaches analyzing PPG signals from an occluded arm to an unoccluded arm and determining a time different (see Fig. 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D. MORONESO whose telephone number is (571)272-8055. The examiner can normally be reached M-F: 8:30AM - 6:00 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A. MARMOR II can be reached on (571)272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/J.D.M./Examiner, Art Unit 3791